FILED
                             NOT FOR PUBLICATION                              AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PABLO DOMINGUEZ-SALMERON,                        No. 09-73540

               Petitioner,                       Agency No. A079-154-764

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Pablo Dominguez-Salmeron, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s continuous physical presence

determination, Vera-Villegas v. INS, 330 F.3d 1222, 1230 (9th Cir. 2003), and we

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Dominguez-Salmeron’s contention that the

IJ failed to make an explicit adverse credibility determination because Dominguez-

Salmeron did not exhaust this contention before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s continuous physical presence

determination because the record does not compel the conclusion that Dominguez-

Salmeron was present in the United States from January 15, 1992 to January 15,

2002. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000) (a contrary

result is not compelled “when it is possible to draw two inconsistent conclusions

from the evidence”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                 09-73540